DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 contains the following limitation in question:
The method according to claim 6, wherein the ratio comprises an exponential power law fit.

	Claim 1 previously indicated that the ratio is used to determine if the clean sample is forthcoming or not. Claim 6 previously indicates that a ratio being characterized within a specified limit as having a horizontal line is indicative that a clean 
	An exponential power law fit includes the terms ex and e(n)x wherein n is a positive integer. The derivative of ex is ex and the second derivative of ex is ex. The ratio of the first derivative over the second derivative will be 1, i.e. a horizontal line. The derivative of e(n)x is (n)e(n)x and the second derivative would be 2(n)e(n). So the ratio of the first derivative over the second derivative will always be 1/n, i.e. a horizontal line. 
	Since the derivative of such power law equations will always be equal to 1, it is unclear as to how the claimed invention will be able to determine if the clean sample is forthcoming or not since the derivatives of such functions will always represent a horizontal line, i.e. always indicate that a clean sample is forthcoming. Raising clarity issues with the previously claimed independent claim 1. 
	The examiner request for the applicant to clarify the claim language to resolve the above issue of wherein such exponential functions that fall under the scope of the claimed invention would always yield a result that a clean sample is forthcoming when using such exponential function are used in fitting the data to a curve. Such function would not allow for a proper determination if a clean sample will not be forthcoming. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684). 

Regarding claim 1, DiFoggio discloses a method for performing a formation fluid test in a borehole penetrating a subsurface formation (see Abstract, Fig. 2, and paragraphs 0010-0011: fluid measurements/test of a sample in a borehole), the method comprising:
disposing a fluid tester in the borehole (see Fig.2 and paragraphs 0021-0023: deploying tool/fluid tester into the borehole);
extracting a sample of fluid from the subsurface formation using the fluid tester (see paragraph 0023: extraction of fluid from the formation);
analyzing the sample using the fluid tester to provide test data for a process used to analyze the sample (see Figs 3 and 13 and paragraphs 0021 and 0041: analyzing optical properties of the sample);
fitting an equation to the test data using a processor (see Fig. 4, paragraphs 0012, 0013, 00215 and 0042, and claims 7 and 8: fitting an equation to the data);

continuing to extract the sample from the subsurface formation in response to the ratio indicating a clean sample will be forthcoming (see Abstract, paragraphs 0024, 0026, 0034, and 0052, and claims 7 and 8: uses the ratio to determine to when the sample is clean, include predicting when a sample will be clean, i.e. an indication of a clean sample will be forthcoming, continues with the extraction process); and
terminating the extracting of the sample from the subsurface formation in response to the ratio indicating a clean sample will not be forthcoming (see Abstract and paragraphs 0024, 0026, 0034, and 0052: stop the pumping process if the estimated future sample quality is deemed insufficient as it will it will take an infeasible amount of time to obtain the desired sample, i.e. sample will not be forthcoming).

	DiFoggio does to expressly disclose wherein the calculated ratio, upon which a determination of the data is based upon, is a ratio of a first derivative of the equation to a second derivative of the equation. 

	Flake discloses that the shape/characteristic of a signal can be analyzed wherein the calculated ratio is a ratio of a the equation to a first derivative of the equation or a ratio of a first derivative of the equation to a second derivative of the equation (see paragraph 0205-0209 and Fig. 4B: discloses that the shape of particular regions of a signal can be identified using a ratio between a signal and a first derivative, a ratio 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative. Once modified, the modification meets the limitations of the claimed invention.	

Regarding claim 10, DiFoggio discloses a system for performing a formation fluid test in a borehole penetrating a subsurface formation (see Abstract, Fig. 2, and paragraphs 0010-0011: fluid measurements/test of a sample in a borehole), the system comprising:
a fluid tester conveyable in the borehole by a carrier and configured to extract a sample of fluid from the subsurface formation and to analyze the sample to provide test data for a process used to analyze the sample (see Fig.2 and paragraphs 0021-0023: deployable tool/fluid tester for use in a borehole, includes carrier/wireline, see paragraph 0023: extraction of fluid from the formation; see Abstract, Figs 3 and 13 and paragraphs 0021, 0041, and 0056: analyzing optical properties of the sample to obtain test data which is used to analyze the sample);

fit an equation to the test data (see Fig. 4, paragraphs 0012, 0013, 00215 and 0042, and claims 7 and 8: fitting an equation to the data);
calculating a ratio of a the equation to a first derivative of the equation using the processor (see Fig. 1, paragraphs 0021 and 0048, and claims 7 and 8: determining ratio); and 
determine from the ratio one of (a) a clean sample will be forthcoming and (b) a clean sample will not be forthcoming (see Abstract, paragraphs 0024, 0026, 0034, and 0052, and claims 7 and 8: uses the ratio to determine to when the sample is clean, include predicting when a sample will be clean, i.e. an indication of a clean sample will be forthcoming, continues with the extraction process; and see Abstract and paragraphs 0024, 0026, 0034, and 0052: stop the pumping process if the estimated future sample quality is deemed insufficient as it will it will take an infeasible amount of time to obtain the desired sample, i.e. sample will not be forthcoming). 

DiFoggio does to expressly disclose wherein the calculated ratio, upon which a determination of the data is based upon, is a ratio of a first derivative of the equation to a second derivative of the equation; and 
a user interface configured to provide indication to a user that one of the clean sample will be forthcoming and the clean sample will not be forthcoming in response to the determination by the processor.


a user interface configured to provide visual indication (see paragraphs 0129 and 0315: a display/graphical user interface configured to display data). 
As such, it would have been obvious to one with ordinary skill in the art at the time of filing to use the claimed a ratio, upon which a determination of the data is based upon, as a ratio between a first derivative of the equation to a second derivative of the equation. Once modified, to incorporate a display, it would have been obvious to display the previously discussed indication to a user of whether the determined indication that one of the clean sample will be forthcoming and the clean sample will not be forthcoming in response to the determination by the processor. 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative, and using a display, for the advantageous benefit of allowing a user to view the results of the sample analysis. Once modified the modification meets the limitations of the claimed invention.
Regarding claim 2, DiFoggio, previously modified by Flake, further discloses wherein the analyzing comprises measuring at least one of the sample’s light absorbance, refractive index, sound speed or its inverse slowness, density, and viscosity (see paragraphs 0022 and 0030).

Regarding claims 9 and 15, DiFoggio, previously modified by Flake, further discloses estimating an amount of time, i.e. wherein he processor is configured to estimate an amount of time, to continue extracting the sample in order to obtain a clean sample by calculating curve fitting coefficients for the equation (see Fig. 13 and paragraphs 0023 and 0052-0053: predicting absorbance’s at future times using curve fitting coefficients).

Regarding claim 13, DiFoggio, previously modified by Flake, further discloses wherein the fluid tester is configured to measure at least one of the sample’s light absorbance, refractive index, sound speed or its inverse slowness, density, and/or viscosity (see paragraphs 0022 and 0030).

Regarding claim 16, DiFoggio, previously modified by Flake, further discloses wherein the carrier comprises one of a wireline, a slickline, a drill string, and coiled tubing (see paragraph 0023).



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684) and Pepper (The Finite Element Method Basic Concepts and Applications). 

Regarding claim 3, DiFoggio discloses wherein the equation is developed by fitting a series of piecewise fits of equations to the data (see Fig. 4 and paragraph 0042). 

DiFoggio and Flake do not expressly disclose wherein the fit is piecewise fits of a quadratic equation.

Pepper discloses fitting equations to data wherein the fitting piecewise fits of quadratic equations to data (see paragraph 18). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Pepper, i.e. using piecewise quadratic fit, for the advantageous benefit of providing an accurate fit to the curved data.   

Regarding claim 14, DiFoggio discloses wherein the processor is further configured to fit a series of piecewise fits of equations to the test data in order to fit the equation to the test data (see Fig. 4 and paragraph 0042). 



Pepper discloses fitting equations to data wherein the fitting piecewise fits of quadratic equations to data (see paragraph 18). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Pepper, i.e. using piecewise quadratic fit, for the advantageous benefit of providing an accurate fit to the curved data.   

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684) and Xie (US 2009/0139345). 

Regarding claim 4, Difoggio does not expressly disclose wherein the sample is extracted using a probe having a single opening and the ratio being characterized within a specified limit as having a slope greater than minus one and less than or equal to zero is indicative that a clean sample will be forthcoming. 

Flake disclose identifying a curved section of a signal the ratio being characterized within a specified limit, i.e. near α, and roughly representing the shape of a horizontal line/having a slope near 0 (see Fig. 1 and 18 and paragraphs 0205-0208: 
It’s obvious that a downward curve section of signal indicates that a clean sample is forthcoming from the teachings of Difoggio. As such, it’s obvious that such a curve could be identified using the ratio technique identified in Flake. While the range of the claimed being greater than minus one and less than or equal to zero is indicative that a clean sample will be forthcoming is not expressly disclosed, It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum range of the shape, i.e. slope, of the signal generated by the ratio of derivatives to be greater than -1 and less than or equal to 0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal to identify the curved section in the absorbance signal of DiFoggio, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative. 

Difoggio and Flake do not teach wherein the sample is extracted using a probe having a single opening. 


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Xie, i.e. using a single-hole probe, for the advantageous benefit of using conventional/proven equipment for reliably obtaining fluid samples. 

Regarding claim 11, Difoggio does not expressly disclose a probe having a single opening configured to extract the sample and the processor is further configured to identify the ratio as being characterized within a specified limit as having a slope between and inclusive of zero and minus one in order to indicate that a clean sample will be forthcoming.

Flake disclose identifying a curved section of a signal the ratio being characterized within a specified limit, i.e. near α, and roughly representing the shape of a horizontal line/having a slope near 0 (see Fig. 1 and 18 and paragraphs 0205-0208: identifies SD region, i.e. region of a upward curved section of a signal, wherein the ratio of the second derivative to the derivative is near the value of α). 
It’s obvious that a downward curve section of signal indicates that a clean sample is forthcoming from the teachings of Difoggio. As such, it’s obvious that such a curve could be identified using the ratio technique identified in Flake. While the range of the claimed being greater than minus one and less than or equal to zero is indicative that a clean sample will be forthcoming is not expressly disclosed, It would have been obvious 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal to identify the curved section in the absorbance signal of DiFoggio, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative. Once modified, it would have been obvious to use the previously discussed processor to implement the above determination. 

Difoggio and Flake do not teach wherein the sample is extracted using a probe having a single opening. 

Xie discloses wherein the sample is extracted using a probe having a single opening (see paragraph 0030). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Xie, i.e. using a single-hole probe, for the advantageous benefit of using conventional/proven equipment for reliably obtaining fluid samples. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684), Xie (US 2009/0139345), and Gisolf (US 2017/0067338). 

Regarding claim 5, DiFoggio, Flake, and Xie do not expressly disclose wherein the ratio comprises an asymptotic power law fit to the test data.

Gisolf discloses fitting a curve to formation fluid cleanup data wherein the curve includes an asymptotic power function, i.e. asymptotic power law fit (see paragraph 0053). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake and Xie with the teachings of Gisolf, i.e. using an asymptotic power fit, for the advantageous benefit of using well-known curve fitting models to generate an accurate representation of the absorbance data. Once modified, using asymptotic power function to fit the data, the modification would meet the limitations of wherein the previously discussed ratio of derivatives includes an asymptotic power law fit. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684) and Bullock (US 2014/0196532). 

Regarding claim 6, Difoggio does not expressly disclose wherein the sample is extracted using a concentric probe having a first opening to extract the sample and a second opening surrounding the first opening and the ratio being characterized within a specified limit as having a horizontal line is indicative that a clean sample will be forthcoming.

Flake disclose identifying a curved section of a signal the ratio being characterized with a ratio being characterized within a specified limit as having a horizontal line is indicative of a curved second of the signal (see Fig. 1 and 18 and paragraphs 0205-0208: identifies SD region, i.e. region of a upward curved section of a signal, wherein the ratio of the second derivative to the derivative is near the value of α, data points shown are close to a specified limit of a horizontal line as the detection of the end of the curved section is based on the ratio deviating from α). 
It’s obvious that a downward curve section of signal indicates that a clean sample is forthcoming from the teachings of Difoggio. As such, it’s obvious that such a curve could be identified using the ratio technique identified in Flake. 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal to identify the curved section in the absorbance signal of DiFoggio, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative. 



Bullock discloses wherein the sample is extracted using a concentric probe having a first opening to extract the sample and a second opening surrounding the first opening (see Fig. 1 and paragraphs 0004 and 0021: concentric probe). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Bullock, i.e. using a concentric probe, for the advantageous benefit of using a probe that aids in removing the contaminated fluid more efficiently and may prevent fluid from the wellbore to flow into the inner probe. 

Regarding claim 12, Difoggio does not expressly disclose a concentric probe having a first opening to extract the sample and a second opening surrounding the first opening and the processor is further configured to identify the ratio as being characterized within a specified limit as having a horizontal line to indicate that a clean sample will be forthcoming.

Flake disclose identifying a curved section of a signal the ratio being characterized with a ratio being characterized within a specified limit as having a horizontal line is indicative of a curved section of the signal (see Fig. 1 and 18 and paragraphs 0205-0208: identifies SD region, i.e. region of a upward curved section of a 
It’s obvious that a downward curve section of signal indicates that a clean sample is forthcoming from the teachings of Difoggio. As such, it’s obvious that such a curve could be identified using the ratio technique identified in Flake. 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio with the teaching of Flake, i.e. using a ratio of the second and first derivative of a signal to identify the curved section in the absorbance signal of DiFoggio, for the advantageous benefit of using a result that responds more quickly in changes to a signal as compared to a ratio between a signal and its derivative. Once modified it would have been obvious to use the previously discussed process to implement the above determination. 

Difoggio and Flake do not expressly disclose a concentric probe having a first opening to extract the sample and a second opening surrounding the first opening. 

Bullock discloses a probe system that comprises a concentric probe having a first opening to extract the sample and a second opening surrounding the first opening (see Fig. 1 and paragraphs 0004 and 0021: concentric probe). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Bullock, i.e. using a concentric probe, for the advantageous benefit of using a probe that aids in . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684), Bullock (US 2014/0196532), and Gisolf (US 2017/0067338). 

Regarding claim 7, DiFoggio, Flake, and Bullock do not expressly disclose wherein the ratio comprises an exponential power law fit.

Gisolf discloses fitting a curve to formation fluid cleanup data wherein the curve includes an exponential power fit, i.e. an exponential power law fit (see paragraph 0053). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake and Xie with the teachings of Gisolf, i.e. using an exponential power fit, for the advantageous benefit of using well-known curve fitting models to generate an accurate representation of the absorbance data. Once modified, using an exponential power fit, the modification would meet the limitations of wherein the previously discussed ratio of derivatives includes an exponential power law fit. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2006/0236758) in view of Flake (US 2005/0213684) and Fields (US 2005/0016727)

Regarding claim 8, DiFoggio and Flake do not expressly disclose resetting a packer in the borehole to another location in the borehole and extracting another sample at another location in the borehole.

Fields discloses resetting a packer in the borehole to another location in the borehole and extracting another sample at another location in the borehole (see Figs. 2-3 and paragraphs 0042-0044 and 0065). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of DiFoggio in view of Flake with the teachings of Fields, i.e. using a packer related tool to obtain sample measurements at multiple locations, for the advantageous benefit of using conventional/proven equipment for reliably obtaining fluid samples. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865